UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-6187


STANLEY EARL WINSTON,

                   Plaintiff - Appellant,

             v.

CHARLENE GRICE,

                   Defendant - Appellee,

             and

MEDICAL UNIVERSITY OF SOUTH CAROLINA; PRESIDENT OF THE
MEDICAL UNIVERSITY OF SOUTH CAROLINA; DEAN OF THE ARTS AND
SCIENCES DEPARTMENT; CHAIRMAN OF THE BIOLOGY DEPARTMENT; CEO
OF THE MEDICAL DIVISION AT THE MEDICAL UNIVERSITY OF SOUTH
CAROLINA AT CHARLESTON,

                   Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:06-cv-03567-TLW)


Submitted:    November 19, 2009                Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Earl Winston, Appellant Pro Se.    Robin Lilley Jackson,
Stephanie Pendarvis McDonald, Sandra Jane Senn, SENN, MCDONALD &
LEINBACK, LLC, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Stanley Earl Winston appeals from the district court’s

order denying relief on his Fed. R. Civ. P. 60(b)(3) motion to

reconsider the court’s previous denial of his 42 U.S.C. § 1983

(2006) complaint.        We have reviewed the record and find that

Winston has failed to establish the narrow grounds needed for

relief   under    Rule   60(b)(3).        Great   Coastal     Express,   Inc.    v.

International Bhd. of Teamsters, 675 F.2d 1349, 1356 (4th Cir.

1982).    Accordingly,       we   deny    Winston’s    emergency      motion    for

motion for appointment of counsel and affirm.                  We dispense with

oral   argument    because      the     facts   and   legal    contentions      are

adequately    presented    in     the    materials    before    the   court     and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          3